Citation Nr: 0930619	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  98-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death due to use of tobacco products during service 
or secondary to nicotine dependence.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death due to a cause or causes other 
than the use of tobacco products during service or secondary 
to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, MK and BM


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  
He died in May 1965.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the appellant's application to 
reopen a claim for service connection for the cause of the 
Veteran's death.

The appellant testified before a Decision Review Officer at 
the RO in June 1999.  A copy of the transcript of that 
hearing has been made part of the claims file.

The Veterans Law Judge (VLJ) who signed the July 2003 and 
February 2005 remands is no longer employed by the Board.  In 
September 2007, the appeal was reassigned to the undersigned 
VLJ.  In September 2007, the Board determined that there were 
two separate issues currently in appellate status: 
entitlement to service connection for the cause of the 
Veteran's death due to use of tobacco products during service 
or secondary to nicotine dependence; and whether new and 
material evidence had been obtained to reopen a claim of 
entitlement to service connection for the cause of the 
Veteran's death due to a cause or causes other than the use 
of tobacco products during service or secondary to nicotine 
dependence.  

With respect to the tissues that have been styled in this 
decision, the Board notes that in Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997), the United States Court of Veterans 
Appeals (now called the United States Court of Appeals for 
Veterans Claims) (hereinafter referred to as "Court") 
addressed whether a new claim had been submitted when, after 
denial of service connection for a claimed lung disorder, the 
veteran added asbestos exposure as a possible etiology.  The 
Court stated, "Notwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] lung 
condition, by any name, remains the same; it is inextricably 
intertwined with his previous claim for entitlement to 
service connection for a lung disorder."  Thus, in that 
situation, the Court viewed the asbestos claim as merely an 
attempt to reopen a previously adjudicated claim.  In 
Ashford, the Court distinguished its holding from the prior 
holding of Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994), which held that when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  A claim 
asserting rights, which did not exist at the time of the 
prior claim, is necessarily different.  See, e.g., Sawyer v. 
Derwinski, 1 Vet. App. 130. 133 (1991).  In this case, as 
explained below in detail below, there is separate and 
distinct law that applies to a claim for service connection 
for disability due to the use of tobacco products during 
service or secondary to nicotine dependence.  The issues on 
appeal have been styled accordingly.

The Board remanded this appeal in September 2007, requesting 
the Appeals Management Center (AMC) to: review the record and 
ensure compliance with all notice and assistance requirements 
set forth in the VCAA by issuing the appellant an additional 
notification letter; contact the Social Security 
Administration (SSA) and obtain a copy of any decision(s) 
regarding the Veteran's claim for disability benefits during 
his lifetime, as well as any medical records in its 
possession.  Having completed the required directives, in 
June 2009, the AMC issued an SSOC and subsequently returned 
the case to the Board.  As such, the Board finds that the 
provisions of the Board's September 2007 remand have been 
complied with sufficiently and will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence the VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to the VA.

2.  The Veteran died in May 1965; the immediate cause of 
death was a malignant brain tumor.

3.  The RO denied the appellant's original claim for service 
connection for the cause of the Veteran's death in an October 
1969 decision, and the appellant did not appeal that 
decision.

4.  The evidence submitted since the October 1969 decision, 
regarding any cause for the Veteran's death other than the 
use of tobacco products during service or secondary to 
nicotine dependence, is either cumulative or redundant of 
evidence considered at the time of the October 1969 decision 
or does not raise a reasonable possibility of substantiating 
the appellant's claim for service connection for the cause of 
the Veteran's death.

5.  The preponderance of medical evidence is against a nexus 
between the Veteran's in-service smoking and his fatal brain 
tumor; there is no competent evidence of a diagnosis of 
nicotine addiction beginning during or otherwise linked to 
service. 


CONCLUSIONS OF LAW

1.  The October 1969 decision, which denied entitlement to 
service connection for the cause of the Veteran's death due 
to a cause or causes other than the use of tobacco products 
during service or secondary to nicotine dependence is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
Veteran's death due to a cause or causes other than the use 
of tobacco products during service or secondary to nicotine 
dependence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2008).

3.  The Veteran's death is not attributable to the use of 
tobacco products during service or secondary to nicotine 
dependence.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

Also, in the context of reopening a claim, as here, in 
addition to providing notice of what evidence is needed to 
reopen the claim, the VA must also provide notice of the 
information and evidence required to substantiate the 
appellant's entitlement to the underlying compensation 
benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Thus, 
in order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Id. at 9.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The Board finds that February 2006, August 2006, and January 
2008 VCAA letters substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a), Kent, and Hupp.  Through these 
notices, the appellant was informed about the information and 
evidence not of record that was necessary to substantiate her 
claims; the information and evidence that the VA would seek 
to provide; and the information and the evidence the 
appellant was expected to provide.  The January 2008 letter 
informed the appellant of the definitions of "new" and 
"material" evidence, as required by Kent.  The August 2006 
and January 2008 notices also included specific information 
regarding her claim for service connection for the cause of 
the Veteran's death based on the use of tobacco products or 
nicotine addiction.  In these notices, the appellant was 
informed that she had to provide evidence demonstrating that 
the conditions causing the Veteran's death either had their 
onset in service or were permanently aggravated by service.  
However, these notices were not issued to the appellant prior 
to the February 1998 rating decision from which this appeal 
arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the appellant's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

In addition, the Board finds that the timing defect in this 
case was harmless error.  The appellant has not demonstrated 
or even pled prejudicial error.  She has been represented by 
an accredited service organization throughout this appeal 
and, through her representative, has demonstrated she is 
aware of the information and evidence not of record that was 
necessary to substantiate her claim on appeal; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the appellant was expected 
to provide.  Under such circumstances, any error with respect 
to the timing of the notice is harmless.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board notes that the notices did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, the assignment of a rating is 
not relevant to a cause of death claim and since this 
decision affirms the denials of service connection, the 
appellant is not prejudiced by the failure to provide her 
further information regarding the assignment of an effective 
date.  That is, as the Board finds that service connection is 
not warranted for the claim for service connection for the 
cause of the Veteran's death, no effective date will be 
assigned and any questions as to such assignment is rendered 
moot.  

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  Regarding the claim for service connection 
for the cause of the Veteran's death due to a cause or causes 
other than the use of tobacco products during service or 
secondary to nicotine dependence, the evidence of record 
indicates that the VA acquired the Veteran's service medical 
records prior to the October 1969 decision.  Since October 
1969, the appellant has submitted evidence in support of this 
claim that, as this opinion will explain in detail, is not 
new and material.  Because the Board finds that finds new and 
material evidence has not been received, there is no further 
duty to obtain a medical opinion.  38 C.F.R. § 3.159(c) (4) C 
iii.  Regarding the claim for service connection for the 
cause of the Veteran's death due to use of tobacco products 
during service or secondary to nicotine dependence, the RO 
has obtained a medical opinion and addendum which were 
thorough in nature and adequate for addressing the questions 
at hand.  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  New and Material Evidence; Service Connection

a.  Factual Evidence.  The appellant contends that the cause 
of the Veteran's death was either directly related to 
service, was caused the Veteran's use of tobacco products 
during service, or was secondary to nicotine dependence 
causally related to or aggravated by service.  The Veteran's 
death certificate, submitted prior to the initial October 
1969 rating decision, indicated that he died in May 1965; the 
immediate cause of death was glioblastoma multiforme.  At the 
time of his death, the Veteran was not service connected for 
any disorder.

In an October 1969 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  In their decision, the RO indicated that 
service treatment records did not show treatment for a 
glioblastoma or brain tumor and, at the time of discharge, no 
such disorder was noted.  Additionally, the condition was not 
shown to be present within a year from the Veteran's 
separation from service.  

In an August 1961 VA treatment record (approximately 5 years 
post-service), the Veteran reportedly sought admission to the 
hospital due to violent frontal and vertex headaches with 
ocular disturbances.  After examination, the examiner 
diagnosed a glioblastoma of the left occipital area.  The 
prognosis was poor.  

Reviewing the evidence submitted after the October 1969 
rating decision, VA treatment records dated from September 
1961 through November 1961 indicate treatment for the 
Veteran's diagnosed glioblastoma.  The records do not contain 
any opinion regarding the etiology of the disorder.

In a May 1965 VA treatment record, the examiner noted that 
the Veteran expired three days after a recent admission into 
the hospital.  The examiners stated that the autopsy report 
indicated a glioblastoma mulitforme of the left temporo-
occipital region (brain).  

At a June 1999 hearing before a DRO, the appellant testified 
that she met the Veteran sometime in 1957, after he left 
service.  She recalled that he smoked when she met him, but 
could not remember how many cigarettes per day.  She stated 
that she did not know of any medical evidence indicating that 
his terminal cancer was caused by tobacco use, but said she 
knew that cigarettes were known to cause problems in the 
body.  (Hearing Transcript, page 2).  An additional witness, 
Ms. M.K. (initials used to protect privacy), stated that she 
was a physiotherapist.  She testified that inhaling cigarette 
fumes, even second hand, could cause difficulties for the 
body's organs.  She also noted that individuals who began 
smoking in their twenties, as the Veteran did, were cutting 
years off their lives.  However, Ms. M.K. stated that she had 
never met the Veteran.  (Hearing Transcript, page 3).

In a February 2003 private medical examiner notation, Dr. 
K.O., M.D. (initials used to protect privacy) stated that 
quite a few cancers were affected by nicotine, tending to 
metastasis in the brain.

In a March 2003 statement, the Veteran's sister reported 
that, to her knowledge, the Veteran did not smoke before 
entry into service.  She indicated that she definitely 
remembered that he smoked after leaving service.

In a July 2003 letter, Dr. K.O., M.D. stated that his 
February 2003 comments were generally about cigarette smoking 
and the increased risk of cancers, especially some cancers 
that could be metastatic to the brain.  He believed that he 
was told that the Veteran had brain cancer, but he did not 
know any details.  Dr. K.O.'s understanding was that 
cigarette smoking increased the chance of almost all cancers, 
probably including brain cancer.  He noted that some cancer 
was "much higher risk such as the lung cancer" and that 
quite a few cancers that were nicotine related could 
metastasis to the brain.  He did not have any details on the 
Veteran as to any relationship "to VA service and cigarette 
smoking."

In a February 2004 statement, the appellant stated that she 
was pregnant with her third child and sat at the Veteran's 
bedside while he was in the Veteran's hospital.  She recalled 
that he was given cigarettes, thereby aggravating his brain 
cancer.

In a March 2005 statement, R.D.C. stated that the Veteran was 
an adamant smoker of Camel cigarettes and that the service 
branch supplied cigarettes as part of the Veteran's K-
rations.  He also indicated that the VA gave cigarettes to 
the Veteran while he was in the hospital.

In an additional March 2005 statement, R.W. stated that he 
never saw the Veteran smoke in the years he knew him prior to 
service.  

Pictures submitted in July 2005 show the Veteran, purportedly 
during service, smoking cigarettes while in Japan.

In an August 2006 VA opinion, a VA clinician gave his opinion 
as to the etiology of the Veteran's disorder after a review 
of the claims file.  When asked if it was at least as likely 
as not that the Veteran became addicted to the use of 
nicotine products during service, the clinician said that he 
could not answer the question without resort to speculation.  
He noted that the Veteran appeared to be smoking in service 
as evidenced by the pictures taken during service.  However, 
the only suggestion that he was not a smoker prior to service 
was based on the appellant's claims.  When discussing the 
etiology of the Veteran's disorder, the clinician noted that 
he did not know the Veteran's family history of cancer; was 
not sure if the Veteran had experienced exposure to 
petrochemicals or burning tires; and did not have any 
evidence showing that the Veteran underwent cranial radiation 
until after the brain tumor diagnosis.  He noted that a 
medical journal article concluded that smoking could not be 
ruled out as a cause of a brain tumor.  However, the article 
researchers concluded that case control studies suggested the 
effect of smoking, if any, would be minor.  Based on the 
above information, the VA clinician opined that it was as 
likely as not that smoking in combination with other 
environment exposures and possible inherent characteristics 
caused the Veteran's brain tumor.  In an October 2006 
addendum, when asked if it was at least as likely as not that 
the use of nicotine products for the period from July 1952 to 
1956 caused the brain tumor, the clinician stated that, given 
that the relationship between smoking a brain tumor was not 
firmly established and the period of exposure in service was 
fairly short, in his opinion, it was less likely as not that 
smoking during that period was the cause of the Veteran's 
brain tumor.

b.  Law and Regulations. 

(i).  Service Connection.  Service connection may be 
established for the cause of a Veteran's death when a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310.

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who served 90 days or more of active service, 
there is a presumption of service connection for a brain 
tumor, if the disability is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

(ii).  New and Material Evidence.  In general, decisions of 
the agency of original jurisdiction (the RO) or by the Board 
that are not appealed within in the prescribed time period 
are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matters currently before the 
Board were initiated in 2000, however, the pre-August 29, 
2001 definition of new and material evidence, which is the 
standard that is more favorable to the Veteran, must be 
used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

(iii).  Tobacco Use.  Subsequent to the receipt of the 
appellant's current claim on appeal, the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103 (West 2002 & Supp. 2008)) was enacted, which 
prohibits service connection for death or disability 
resulting from an injury or disability due to the in-service 
use of tobacco products.  That law, however, applies only to 
claims filed after June 9, 1998.  Because the appellant filed 
her claim for service connection for the cause of the 
Veteran's death based on nicotine dependence in April 1998, 
the current law (38 U.S.C.A. § 1103), which would essentially 
preclude a grant of service connection, is not applicable to 
this appeal.

Under the prior law, VA's General Counsel concluded that: (1) 
a determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 2-93.  To 
establish entitlement to service connection, the record must 
contain: (1) medical evidence of death or a current 
disability; (2) medical or lay evidence of tobacco use in 
service; and (3) medical evidence of a relationship between 
the current disability and tobacco use during active service, 
as distinguished from post-service tobacco use.  See 
VAOPGCPREC 2-93; see also Davis v. West, 13 Vet. App. 178, 
183 (1999).
Additionally, the VA General Counsel determined that, 
pursuant to 38 C.F.R. § 3.310(a), secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
VAOPGCPREC 19-97; see Davis, supra at 183.  For claims 
alleging secondary service connection for disease or death on 
the basis of nicotine dependence acquired in service, the 
record must contain: (1) medical evidence of a current 
disability or death due to that disability; (2) medical 
evidence that nicotine dependence arose in service; and (3) 
medical evidence of a relationship between the fatal or 
current disability and the nicotine dependence.  The 
determination of whether a Veteran is or was dependent on 
nicotine is a medical issue.  See VAOPGCPREC 19-97.

(iv).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.

(i).  New and Material Evidence.  From reviewing the evidence 
of record, the Board finds that the evidence received to 
support the Veteran's claim for service connection for the 
cause of the Veteran's death, due to a cause or causes other 
than the use of tobacco products during service or secondary 
to nicotine dependence, since the October 1969 denial of the 
claim for service connection, is not new and material.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 
3.156(a).  The Board notes that the most of the evidence 
submitted since the October 1969 rating decision is related 
to the contention that the Veteran's death was caused by 
cigarette smoking.  In fact, the only evidence submitted 
since that time, not submitted to prove that the Veteran's 
death was caused by smoking or nicotine addiction, consists 
of the VA treatment records, dated from September 1961 
through November 1961, and from May 1965.  These records are 
new as they were not of evidence at the time of the October 
1969 decision.  However, the Board finds that they are not 
"material" in that they are cumulative and redundant of 
evidence already in the record.  See 38 C.F.R. § 3.156(a).  
The newly filed VA treatment records indicate that the VA 
treated for, and that they Veteran passed away due to, a 
brain tumor, specifically a glioblastoma multiforme.  
However, evidence submitted prior to the October 1969 
decision already established the Veteran's treatment for and 
subsequent death due to glioblastoma multiforme.  Also, this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim because these 
records do not indicate a nexus between the Veteran's fatal 
disorder and any disease or injury incurred during service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, the evidence does not indicate a diagnosis of a 
brain tumor within one year of discharge from service.  See 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  As 
such, this evidence is not new and material.

As the record does not contain new and material evidence 
received since the October 1969 denial of the appellant's 
claim, the application to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death, due 
to a cause or causes other than the use of tobacco products 
during service or secondary to nicotine dependence, must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, until the appellant 
meets her threshold burden of submitting new and material 
evidence in order to reopen her claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

(ii).  Service Connection for Cause of Death Due to Use of 
Tobacco Products During Service or Secondary to Nicotine 
Dependence.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, due to the use of tobacco products during 
service or secondary to nicotine dependence.  Specifically, 
the evidence does not establish that the Veteran's use of 
tobacco during service caused the Veteran's death; nor does 
it establish that the Veteran incurred nicotine dependence 
during service.

The initial death certificate indicated that the Veteran died 
of glioblastoma multiforme of the brain, which was confirmed 
by an autopsy.  There is no medical evidence of a malignant 
brain tumor during service or for many years thereafter, nor 
is there competent evidence that links the Veteran's fatal 
brain cancer to any incident of service, to include the use 
of tobacco products.  The record is also devoid of any 
medical evidence or competent opinion of a diagnosis of 
nicotine dependence that was incurred in or aggravated by 
service.

During her June 1999 testimony, the appellant stated that, in 
her opinion, the Veteran's disorder was caused by smoking.  
However, the appellant has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to the etiology of the diseases that 
caused the Veteran's death, to include glioblastoma 
multiforme.  As such, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The appellant testified that she did not know if the Veteran 
smoked before service as she did not know him prior to his 
discharge.  The Board notes that two other individuals, the 
Veteran's sister and R.W. (relationship to the Veteran not 
clear), contributed statements indicating that they did not 
remember the Veteran smoking prior to entry into service.  
However, neither witness provides any information regarding 
the Veteran's smoking habits during service (i.e. how many 
packs a day he smoked) nor do they offer any details about 
how much he smoked after discharge.  Finally, in an 
additional statement, R.D.C. stated that the Veteran was an 
adamant smoker of Camel cigarettes; that the service branch 
supplied cigarettes as part of the Veteran's K-rations; and 
that the VA gave the Veteran cigarettes while he was in the 
hospital.  R.D.C. does not state his relationship to the 
Veteran, how he knew about the Veteran's smoking habits, or 
the extent of his smoking during service.  In any event, as 
with the appellant, these laypersons do not have the 
competence to determine the cause of the Veteran's 
glioblastoma multiforme (malignant tumor) of the brain. 

The record also contains opinions from the Veteran's witness 
at the DRO hearing, Ms. M.K., a physiotherapist.  As a 
physiotherapist, the Board assumes that she has some degree 
of medical training.  During the June 1999 hearing, she 
testified that inhaling cigarette fumes, even second hand, 
could cause difficulties for the body's organs.  She also 
noted that starting to smoke in one's twenties, as the 
Veteran did, would cut years off of one's life.  However, Ms. 
M.K. stated that she had never met the Veteran.  The Board 
notes that Ms. M.K. did not indicate that she had studied the 
Veteran's records nor did she state that, in her opinion, the 
Veteran's brain tumor was as likely as not caused by 
cigarette smoke.  As such, Ms. M.K.'s opinion as to the 
relation of the Veteran's cigarette smoking to his fatal 
brain tumor is speculative and cannot be used to establish 
service connection.  See 38 C.F.R. § 3.102 (finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).

Likewise, in his July 2003 letter, Dr. K.O., M.D. stated that 
quite a few cancers that were nicotine related could 
metastasis to the brain.  However, he also indicated that he 
did not examine the Veteran, only knew of the Veteran's brain 
cancer by what the appellant told him, and did not have any 
details regarding the Veteran's treatment and cigarette 
smoking.  As such, although Dr. K.O.'s indicates that a 
relationship between cancer of the brain and cigarette 
smoking might exist, such an opinion is speculative and 
generic in nature; it is not probative with regard to the 
contended causal relationship between this Veteran's 
cigarette smoking and his fatal brain tumor.  38 U.S.C.A. § 
1310.

The only medical opinion regarding the existence of a nexus 
between the Veteran's terminal brain tumor and his cigarette 
smoking is contained in the August 2006 VA opinion and the 
October 2006 addendum.  In this opinion and addendum, the 
clinician noted reviewing the claims file prior to authoring 
his opinion.  When asked if it was at least as likely as not 
that the Veteran became addicted to the use of nicotine 
products during service, the clinician initially reported 
that he could not answer the question without resort to 
speculation.  He noted that the Veteran appeared to be 
smoking in service as evidenced by the pictures taken during 
service, but the evidence did not show objectively that the 
Veteran was not a smoker prior to service.  Moreover, 
although the clinician found that it was as likely as not 
that smoking in combination with other environment exposures 
and possible inherent characteristics caused the Veteran's 
brain tumor, he explained that it was less likely as not that 
smoking during the Veteran's period of service was the cause 
of the Veteran's brain tumor.  (Emphasis added.)  The 
clinician explained his finding by stating that the 
relationship between smoking and a brain tumor was not firmly 
established and the period of service was fairly short.  
Noting the thoroughness of the clinician's opinion, the 
review of the claims file, and the rationale provided, the 
Board finds that the VA clinician's opinion to be of 
substantial probative value in the matter of whether the 
Veteran a nexus existed between the Veteran's in-service 
cigarette smoking and the cause of his death.  See Prejean v. 
West, 13 Vet. 444, 448 (2000).

As such, the Board finds that the only competent opinion that 
addressed the contended causal relationship between the 
Veteran's use of tobacco products and the Veteran's brain 
tumor, when considered in its entirety, weighs against the 
claim.  In view of the foregoing the Board finds that tobacco 
use did not cause or contribute substantially or materially 
to cause the decedent's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

There is no medical or otherwise competent evidence of a 
nexus between the Veteran's brain cancer and a diagnosis of 
nicotine addiction that was incurred in or aggravated by 
service.  As noted above, the lay statements submitted on 
behalf of and by the appellant are not probative to the 
question of whether the Veteran had such a diagnosis.  
Espiritu, supra; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, service connection for 
the cause of the Veteran's death under VAOPGCPREC 19-97 is 
not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).  












ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death due to a 
cause or causes other than the use of tobacco products during 
service or secondary to nicotine dependence, has not been 
received, the appeal is denied.

Entitlement to service connection for the cause of the 
Veteran's death due to use of tobacco products during service 
or secondary to nicotine dependence is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


